

EXHIBIT 10.18D


FOURTH AMENDMENT
TO
EMPLOYMENT AGREEMENT




This amendment (the “Fourth Amendment”) is made the 4th day of March, 2011,
between UIL Holdings Corporation, a Connecticut Corporation (the “Corporation”)
and Anthony J. Vallillo (the “Executive”).


WHEREAS, the United Illuminating Company previously entered into an amended and
restated employment Agreement with the Executive dated as of January 26, 2004, a
First Amendment thereto, dated November 18, 2004, a second Amendment thereto,
dated November 28, 2005, and a Third Amendment thereto, dated August 4, 2008
(collectively, the “Employment Agreement”); and


WHEREAS, the Executive is now an employee of UIL Holdings Corporation, and, in
light of changes to the Executive’s employment, the Corporation and the
Executive wish to amend the Agreement by this Fourth Amendment,


NOW THEREFORE, the following Sections of the Agreement are hereby amended as
follows:


1.           Section (4)(g)(i) of the Agreement is hereby revised in its
entirety to provide as follows:


(g)  Supplemental Executive Retirement Benefit.


(i) Benefit Formula.  Upon the Executive’s Separation from Service (as defined
for purposes of The Supplemental Executive Retirement Plan of the United
Illuminating Company) other than for Cause (as defined in Section 5(b) of this
Agreement), a supplemental retirement benefit shall be payable in accordance
with the provisions of this Section (4)(g).  The annual supplemental retirement
benefit, expressed in the form of a single life annuity beginning at the
Executive’s Normal Retirement Date as defined in The United Illuminating Company
Pension Plan (the “UI Pension Plan”), shall be the excess, if any, of (A) less
(B), where (A) is 2.0% (.02) of the Executive’s highest three-year average Total
Compensation times his number of years of service as an employee of the Company
(including any deemed service credited under this Agreement or the CIC Plan II)
at termination (not to exceed thirty years), and (B) is the benefit payable
under the UI Pension Plan, where (A) and (B) are both expressed as a single life
annuity commencing as of the Executive’s Normal Retirement Date.  For purposes
of this Section, Total Compensation shall mean the Executive’s Base Salary, and
any amount paid to the Executive as short-term incentive compensation pursuant
to the Company’s annual executive incentive compensation plan. With the
exception of the applicable interest rate used for the purpose of converting the
value of the benefit to a lump sum form of payment and the lump sum methodology
noted below (i.e., the present value of an immediate annuity), the benefits
payable under this Section (4)(g) shall be calculated using the same definitions
of actuarial equivalence, and the same early retirement

 
 

--------------------------------------------------------------------------------

 

reduction factors that are specified in the UI Pension Plan in the event that
the Executive becomes entitled to payment of the supplemental retirement benefit
prior to what would have been his Normal Retirement Date, except that, in the
event that the Executive is credited with deemed years of service, the
reductions shall be based on the Executive’s service deemed as an employee of
the Company.  With respect to a Separation from Service on or after January 31,
2011, for purposes of converting the value of the benefit to a lump sum form of
payment the applicable interest rate shall be the applicable interest rate as of
the date of the Executive’s Separation from Service or the applicable interest
rate as of the date that is twelve months prior to the date of the Executive’s
Separation from Service, whichever results in a larger present value for the
Executive.


2.           Section (9) of the Agreement is hereby revised in its entirety to
provide as follows:


(9) TAX SAVINGS PROVISION


If any portion of the payments which the Executive has the right to receive from
the Company, or any affiliated entity, hereunder would constitute "excess
parachute payments" (as defined in Section 280G of the Internal Revenue Code,
and not governed by the terms defined in this Agreement) subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code, such excess parachute
payments shall be reduced to the largest amount that will result in no portion
of such excess parachute payments being subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code.




All of the other terms and conditions of the Employment Agreement shall remain
in full force and effect.







   
THE UNITED ILLUMINATING COMPANY
Attest:
     
/s/ Mary Ann Torgerson                                              
 
By 
/s/ James P.
Torgerson                                                                            
     
James P. Torgerson
     
UIL Holdings Corporation, President and
     
Chief Executive Officer
     
The United Illuminating Company,
     
Chief Executive Officer
             
/s/ Anthony J. Vallillo             
     
Anthony J. Vallillo

 
 
 

--------------------------------------------------------------------------------